DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 9, 11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (U.S. PGPUB. 2014/0308813 A1).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Hsu et al. teach an etching apparatus comprising a substrate holder configured to hold a substrate, a first ion source that generates first ions and irradiates the substrate with the first ions such that the first ions are incident on the substrate in the substrate holder at a first incident angle; a second ion source that generates second ions and irradiates the substrate with the second ions such that the second ions are incident on the substrate at a second incident angle different from the first incident angle; and a controller configured to control at least one of the first incident angle and the second incident angle by moving at least one of the first ion source and the second ion source.  (Paragraphs 0017-0019, 0022, 0023, 0026, 0028, 0029, 0031, 0032; Fig. 3)
DEPENDENT CLAIM 2:
	Regarding claim 2, Hsu et al. teach wherein the control section can move the first ion source angle and the second ion source independently of one another.  (Paragraphs 0017-0019, 0022, 0023, 0026, 0028, 0029, 0031, 0032; Fig. 3)
DEPENDENT CLAIM 5:
	Regarding claim 5, Hsu et al. teach wherein the first ions and the second ions are a same type of ion.  (Paragraph 0020)
DEPENDENT CLAIM 7:
	Regarding claim 7, Hsu et al. teach wherein the controller is configured to control the first and second ion sources to simultaneously irradiate the substrate with the first and second ions.  (Fig. 3)
DEPENDENT CLAIM 9:
	Regarding claim 9, Hsu et al. teach wherein the substrate holder is configured to rotate the substrate.  (Paragraph 0023)
DEPENDENT CLAIM 11:
	Regarding claim 11, Hsu et al. teach wherein the first ions are argon ions.  (Paragraph 0020)
INDEPENDENT CLAIM 14:
	Regarding claim 14, Hsu et al. teach an etch tool comprising a first etch chamber including a substrate holder configured to hold a substrate; a first ion source configured to generate first ions and irradiate the substrate in the etch chamber with the first ions from a first incident angle; a second ion source configured to generate second ions and irradiate the substrate in the etch chamber with the second ions from a second incident angle that is different from the first incident angle; and a controller that controls etching of the substrate by setting at least one of the first incident angle and the second incident angle by moving at least one of the first ion source and the second ion source.  (Paragraphs 0017-0019, 0022, 0023, 0026, 0028, 0029, 0031, 0032; Fig. 3)
DEPENDENT CLAIM 15:
	Regarding claim 15, Hsu et al. teach wherein the substrate holder is configured to rotate the substrate.  (Paragraph 0023)
DEPENDENT CLAIM 16:
	Regarding claim 16, Hsu et al. teach wherein the first and second ion source are each independently moveable in such a manner as to vary the first and second incident angles independently.  (Paragraphs 0017-0019, 0022, 0023, 0026, 0028, 0029, 0031, 0032; Fig. 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PGPUB. 2017/0179381 A1) in view of Hsu et al. (U.S. PGPUB. 2014/0308813 A1).
INDEPENDENT CLAIM 18:
	Regarding claim 18, Park et al. teach an etching method, comprising placing a substrate in a substrate holder, the substrate having a first film and a pattern thereon, the pattern including a portion extending in a first direction; irradiating the substrate with first ions incident on the substrate at a first incident angle, the first ions being generated by a first ion source; irradiating the substrate with second ions incident on the substrate at a second incident angle that is different from the first incident angle, the second ions being generated by a second ion source.  (See Abstract; Paragraphs 0084-0091; Paragraph 0126)
	The difference between Park et al. and claim 18 is that etching the first film while rotating the substrate and controlling irradiation per unit time from the first ion source and the second ion source to be a first intensity when the substrate is oriented such that first ions are incident on the pattern from a direction parallel to the first direction and reducing irradiation per unit time of the first ions and the second ions to a second intensity when the first ions are incident on the pattern from a second direction different from the first direction is not discussed.
	Regarding claim 18, Hsu et al. teach etching the first film while rotating the substrate and controlling irradiation per unit time from the first ion source and the second ion source to be a first intensity when the substrate is oriented such that first ions are incident direction parallel to the first direction and reducing irradiation per unit time of the first ions and the second ions to a second intensity when the first ions are incident from a second direction different from the first direction.  (Hsu et al. paragraph 0035; Paragraphs 0017-0019, 0022, 0023, 0026, 0028, 0029, 0031, 0032; Fig. 3)  Park et al. teach etching a film.  (See Park et al. discussed above)
DEPENDENT CLAIM 19:
	Regarding claim 19, Hsu et al. teach utilizing argon ions.  (Paragraph 0020)  From Park Fig. 13 the ions would be the same for each ion source.  (See Fig. 13)
DEPENDENT CLAIM 20:
	Regarding claim 20, Park et al. teach adjusting the angles therefore the re-deposition of the material would be reduced.  (See Park et al. discussed above)
	The motivation for utilizing the features of Hsu et al. is that it allows for precise control of etching.  (Paragraph 0003)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Park et al. by utilizing the features of Hsu et al. because it allows for precise control of etching.
Claim(s) 3, 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. PGPUB. 2014/0308813 A1) in view of Yamanaka et al. (U.S. PGPUB. 2010/0025363 A1).
DEPENDENT CLAIM 3:
	The difference not yet discussed is wherein at least one of the first or second ion source includes a grid electrode.
	Regarding claim 3, Yamanaka et al. teach utilizing grid electrodes.  (Fig. 1 – 7a, 7b)
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein the first ions and the second ions etch a pattern on the substrate.
	Regarding claim 4, Yamanaka teach etching a pattern on a substrate.  (Figs. 5-12) 
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the controller is configured to control the first and second ion sources to irradiate the substrate such that a pattern on the substrate is oriented to align with an incidence direction of the first or second ions irradiated from the first or second ion sources, respectively.
	Regarding claim 10, Yamanaka teach the controller is configured to control the first and second ion sources to irradiate the substrate such that a pattern on the substrate is oriented to align with an incidence direction of the first or second ions irradiated from the first or second ion sources, respectively.  (Figs. 5-12)
	The motivation for utilizing the features of Yamanka et al. is that it allows for suppressing contamination.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hsu et al. by utilizing the features of Yamanaka et al. because it allows for suppressing contamination.
Claim(s) 12, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. PGPUB. 2014/0308813 A1) in view of Tepman et al. (U.S. Pat. 5,186,718).


DEPENDENT CLAIMS 12, 13, 17:
	Regarding claims 12, 13, 17, Tepman et al. teach the substrate load lock, a transfer chamber, a transfer apparatus and a plurality of etch chambers.  (See Fig. 1; Column 4 lines 5-9; Column 3 line 66; Column 4 lines 10-12)
	The motivation for utilizing the features of Tepman et al. is that it allows for minimizing pump down time.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hsu et al. by utilizing the features of Tepman et al. because it allows for minimizing pump down time.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. PGPUB. 2014/0308813 A1) in view of Debley et al. (U.S. Pat. 5,529,671).
DEPENDENT CLAIM 6:
	The difference not yet discussed is a rail upon which the first ion source is mounted so as to be moveable along the rail to change the first incident angle.
	Regarding claim 6, Debley et al. teach in Fig. 1 an ion source movable along a rail.  (See Fig. 1)
	The motivation for utilizing the features of Debley et al. is that it allows for orienting the ion beam.  (Column 4 line 2)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized a rail as taught by Debley et al. because it allows for orientating the ion beam.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. PGPUB. 2014/0308813 A1) in view of Yanagisawa et al. (JP 2019-119045).
The difference not yet discussed is alternately etching.
Yanagisawa et al. suggest alternating etching.  (See Translation – The ion beam was irradiated from the sample surface side to a range of 70 μm × 70 μm, and concentration measurement in the depth direction was performed by alternately repeating surface analysis by the ion beam and etching by the sputter ion beam.)
The motivation for utilizing the features of Yanagisawa is that it allows for analysis of the substrate.  (See Translation)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the inventio was made to have modified Hsu et al by utilizing the features of Yanagisawa et al. because it allows for analysis of the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 5, 2022